Citation Nr: 0602525	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
status post compression fracture of the dorsal spine at D7-8.

2.  Entitlement to an evaluation higher than 10 percent for 
arthritis of the lumbar spine prior to June 9, 2005.

3.  Entitlement to an evaluation higher than 20 percent for 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, M. F., B. W., and K. W.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty for training from August 
11, 1951, to August 25, 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in part, granted service connection for 
status post compression fracture of the dorsal spine at D7-8 
and assigned a 10 percent rating, effective February 15, 
2002; granted service connection for arthritis of the lumbar 
spine and assigned a 10 percent rating effective February 15, 
2002.

A personal hearing was held before the undersigned Veterans 
Law Judge in March 2005.

The appeal was remanded in August 2004 and April 2005 and has 
been returned for review by the Board. 

In a September 2005 rating action the RO increased the 
evaluation for the arthritis of the lumbar spine to 20 
percent effective in June 2005.  Even though the RO increased 
the schedular rating for the veteran's disability during the 
appeal, the issue of entitlement to a higher rating remained 
on appeal, as the veteran has not indicated his desire to 
withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran's dorsal spine disability has been primarily 
manifested by pain on use and slight limitation of motion, 
without demonstrable vertebral deformity.

2.  For the period commencing in February 2002 the veteran's 
lumbar spine disability has been primarily manifested by pain 
on use with slight limitation of motion.

3.  For the period commencing in June 2005 the veteran's 
lumbar spine disability has been primarily manifested by pain 
on use with slight to moderate limitation of motion.


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 10 percent for 
status post compression fracture of the dorsal spine at D7-8 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5291 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5242, effective September 26, 2003.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the lumbar spine is not warranted for the period 
between February 15, 2002, and June 8, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5292 (2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242, effective September 26, 
2003.

3.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of the lumbar spine is not warranted subsequent to 
June 9, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5292 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5242, effective September 26, 2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that the assigned disability 
evaluations do not reflect the severity of the thoracic and 
lumbar spine disabilities.

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information (medical or lay evidence) 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in October 
2002, April 2003, and April 2005.  The content of the notice 
in April 2005, in particular, fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claims.  The RO has contacted all of the 
medical agencies listed by the appellant.  Further, the 
veteran has been provided VA examinations.  

The Board notes that the veteran's claims file was not 
available for review by the VA physician that examined the 
veteran in June 2005.  While the claims file was not 
available, the veteran reported his medical history, for the 
most part, accurately.  The examination report provides a 
clear picture of the veteran's disabilities and the Board 
does not find that a remand is necessary in this case.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Factual background

In August 1951, while returning home from his completion of 
Annual Field Training the veteran was involved in an 
automobile accident.  He sustained a compression fracture of 
the inferior margin of the 7th dorsal vertebral body and 
superior aspect of the 8th dorsal vertebra.  

A VA examination was conducted in October 2002.  He reported 
his medical history and symptoms.  His symptoms included mid-
back pain and stiffness.  He could not lie down for extended 
periods due to back pain and he slept in a chair.  He also 
reported that he broke his tailbone in a snowmobile accident 
25 years previously.  On physical examination the flexion was 
0-90 degrees with pain in the mid to lower back.  Extension 
was 0-25 degrees with complaints of pain.  Lateral bending 
was 0-35 on the left and 0-30 on the right with no complaint 
of pain.  Rotation of the spine was normal in both directions 
with no complaints of pain.  There was no objective evidence 
of spasm, weakness, tenderness, or posture abnormalities.  
His musculature was well developed and he had normal deep 
tendon flexes at both knees and ankles.  Sensation to light 
touch and pinprick was intact in both lower extremities.  
X-rays of the thoracic spine revealed degenerative arthritis.  
X-rays of the lumbar spine revealed degenerative arthritis 
with osteophytic lipping.    

In a November 2002 rating action, service connection was 
granted for status post fracture of the dorsal spine at the 
D7-8 level under Diagnostic Codes 5003-5292, and degenerative 
arthritis of the lumbar spine under Diagnostic Codes 5003-
5291.  A 10 percent evaluation was assigned for each 
disability, effective February 15, 2002.  

A personal hearing was held before the undersigned Veterans 
Law Judge in March 2005.  The veteran reported that his 
symptoms had increased in severity.  Further, he indicated 
that he is receiving private chiropractic treatment.  The 
veteran's spouse described how she has to assist the veteran 
in his day-to-day activities.  He had additional problems 
when he traveled by car.  He is unable to sleep for extended 
periods of time and he takes large amounts of aspirin for his 
back pain.  

The record contains July 2002 and May 2005 statements from 
chiropractors that denote that the veteran is receiving 
manipulative care due to neck and back pain.   

A VA examination was conducted in June 2005.  The veteran 
reported his medical history and symptoms.  He indicated that 
his discomfort was in the mid back, T7-T8 and L4-L6 areas.  
He described the pain as knife-like, burning pain.  On a 
scale of 1-10 his pain was 5-7 in the morning.  It varied 
from day-to-day.  On a bad day he had flare ups where the 
pain was 8.  His flare-ups occurred when he sat for extended 
periods of time.  He took aspirin and received chiropractic 
manipulative care for pain.  His flare-ups occurred 5-6 times 
a month.  

On examination it was noted that the veteran was ambulatory 
with a slightly irregular gait.  It was noted that he would 
benefit from a cane.  His posture was upright and there was 
no abnormal curvature of the spine.  On examination of the 
thoracic spine, there was point tenderness with no signs of 
inflammation.  There was point tenderness over the L4-L6 
vertebrae.  There was no redness or other sign of 
inflammation.  Flexion was 0-50/90 degrees.  The veteran 
stopped his motion before the pain began.  He stated that if 
he went past 50 degrees, it would be painful.  Extension was 
0-30 degrees.  Stretching seemed to be okay.  Lateral flexion 
was 0-25/30 degrees with no pain.  Rotation was 0-25/30 
degrees on each side with no pain.  

In regard to functional assessment the veteran was able to 
ride a lawn motor and do yard work.  He asserted that his 
spouse must assist him in putting on his shoes and socks.  He 
slept in a recliner due to back pain.  He was unable to do 
anything that requires bending at the waist.  The examiner 
noted that the veteran was able to put on his socks and 
shoes.  He was able to do simple tasks.  It was noted that 
his protuberant abdomen restricted his movement as well as 
his emphysema.  The examiner stated that it would be 
difficult for the veteran to perform strenuous activities 
such as climbing a ladder.  X-ray of the thoracic spine 
revealed minimal kyphosis and osteoporosis.  X-ray of the 
lumbar spine revealed minimal degenerative disease.  There 
was minimal narrowing of the L5-S1 disc space with mild 
spondylosis.  

A September 2005 rating action increased the disability 
evaluation for degenerative arthritis of the lumbar spine to 
20 percent effective from June 9, 2005, under Diagnostic 
Codes 5003-5237.  

Laws and Regulations

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The regulations for evaluation of certain disabilities of the 
spine were revised, effective September 23, 2002. 67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the rating criteria (those pertinent here) effective 
September 26, 2003.  It should be pointed out that the 
revised rating criteria may not be applied to a claim prior 
to the effective date of the amended regulation.  See 38 
U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55 (1998).  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

38 C.F.R. § 4.71a, Diagnostic Code 5003, pertaining to 
degenerative arthritis (degenerative joint disease) provides 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

Under the old rating criteria, limitation of motion of the 
dorsal segment of the spine is rated as noncompensable when 
slight, and as 10 percent disabling when moderate or severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5291.

38 C.F.R. § 4.71a, Diagnostic Code 5292 provided that slight 
limitation of motion of the lumbar spine warranted an 
evaluation of 10 percent.  Moderate limitation of motion 
warranted an evaluation of 20 percent.  Severe limitation of 
motion warranted an evaluation of 40 percent.  

In addition, prior to the amendments effective September 26, 
2003, regulations provided that the rating for an orthopedic 
disorder should reflect any functional limitation which is 
due to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  See 38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  See 38 C.F.R. § 4.45.  It is the intention 
of the rating schedule to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimal compensable rating for the 
joint.  See 38 C.F.R. § 4.59.  

The Board notes that the Court held that when a diagnostic 
code provides for compensation based upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and examinations upon which the rating decisions 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups." DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independently 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca, supra.

The new regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a, Diagnostic Code 5236 (effective September 26, 
2003).

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation were zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea of dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Entitlement to a rating higher than 10 percent for service-
connected status post compression fracture of the dorsal 
spine at D7-8 under the old law.

The Board finds that the current medical evidence, considered 
in relation to the appellant's medical history does not 
support a rating in excess of 10 percent under either the old 
or new criteria.  

As noted prior to the revisions, arthritis of the dorsal 
spine was rated based on the limitation of motion of the 
dorsal spine.  38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5003, 5010.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5285, a 60 percent 
evaluation is contemplated for residuals of vertebral 
fractures without cord involvement, but with abnormal 
mobility requiring the use of a neck brace (jury mast).

A 100 percent evaluation is contemplated where there is cord 
involvement, where the claimant is bedridden, or where long 
leg braces are required.  In addition, special monthly 
compensation is to be considered where lesser involvements 
including limited motion or nerve paralysis are present.  
Notes to Diagnostic Code 5285 provide that in other cases, 
the disability is to be rated in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of the vertebral body.

In addition, Diagnostic Code 5285 provides that both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  38 
C.F.R. § 4.71a, Diagnostic Code 5285.

The veteran's service-connected thoracic spine disability is 
not objectively shown to involve ankylosis, and while he has 
been shown to experience at least some limitation of motion 
of the thoracic spine, 10 percent evaluations are the only 
ratings available under 38 C.F.R. § 4.71a, Diagnostic Code 
5291, for both moderate or severe limitation of motion.  A 20 
percent is not warranted unless there is evidence of severe 
or moderate limitation of motion with demonstrable deformity 
of the vertebral body, which is not shown in this case.   

In regard to DeLuca, the veteran reported multiple 
complaints, including pain.  However, the evidence concerning 
the level of the veteran's dorsal joint disability does not 
support the assignment of a higher disability evaluation.  
The reported findings approximate no more than slight 
limitation of motion under the old regulation (and 
commensurate with a 10 percent evaluation under new 
regulations).  Further, there was reported pain associated 
with the range of motion studies.  The pain on use of his 
back which the veteran described to examiners was, the Board 
finds, adequately and appropriately compensated at the 10 
percent level and did not warrant an evaluation in excess of 
10 percent under 38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.  
The complaints and findings recorded during this period are 
consistent with not more than slight limitation of motion.  

In regard to the new regulations, the Board notes that, 
although the RO characterized the veteran's service-connected 
disability as including the lumbar and the thoracic spine, 
the veteran is not entitled to separate evaluations for 
limitation of motion of the thoracic and lumbar segments of 
the spine under the new law.  As the new regulations consider 
the combined thoracic and lumbar segments of the spine, the 
Board will consider this below.

Entitlement to a rating higher than 10 percent for service-
connected arthritis of the lumbar spine prior to June 9, 2005

As noted prior to the revisions, arthritis of the lumbar 
spine was rated based on the limitation of motion of the 
lumbar spine.  38 C.F.R. Part 4, § 4.71a, Codes 5003, 5010.  
VA examination in October 2002 noted that lumbar flexion was 
90 degrees.  The veteran reported multiple complaints, 
including pain.  However, the evidence concerning the level 
of the veteran's lumbar spine disability does not support the 
assignment of a higher disability evaluation.  The reported 
findings approximate no more than slight limitation of motion 
under the old regulation (and commensurate with a 10 percent 
evaluation under new regulations).  

Considering DeLuca, the Board notes that while the veteran is 
competent to report pain, these complaints of pain do not 
exceed the criteria for the 10 percent rating.  He has not 
identified any functional limitation that would warrant a 
higher rating under any applicable rating criteria.  There is 
no objective evidence of excess fatigability, incoordination, 
instability, weakened movement, or other manifestations that 
might demonstrate additional functional impairment.  Rather, 
the functional limitations due to pain are assessed in 
assigning the appropriate percentage rating under the old 
criteria.  

The Board finds that the veteran's lumbar spine disability 
did not exceed the 10 percent evaluation assigned under the 
new regulation, Diagnostic Code 5237.  Under Diagnostic Code 
5237, an evaluation of 20 percent requires flexion of the 
spine greater than 30 degrees but not greater than 60 degrees 
or, the combined range of motion of the thoracolumbar spine 
is not greater than 120 degrees.  There is absolutely no 
evidence, and the veteran does not contend, that he has such 
limitation of motion of the lumbar segment of the spine.  
Further, there is no evidence of muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. Therefore, entitlement to an evaluation in 
excess of 10 percent for his lumbosacral spine disability 
under Diagnostic Code 5237 is not warranted.  

The revised criteria for rating disabilities of the spine 
effective September 26, 2003, provide that lumbosacral 
strain, Diagnostic Code 5237, is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Therefore, the factors of 38 
C.F.R. § 4.40, 4.45 as interpreted in DeLuca are not for 
consideration in evaluating the veteran's lumbosacral spine 
disability for the period commencing September 2002.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a claim for a higher evaluation than 10 
percent for the period prior to June 9, 2005.  

Entitlement to a rating higher than 20 percent for service-
connected arthritis of the lumbar spine subsequent to June 9, 
2005

Beginning June 9, 2005, the RO rated the low back disability 
as 20 percent disabling, which would be considered moderate 
limitation of motion under the old law.  During this period, 
the veteran reported multiple complaints, including constant 
pain.  Moreover, the medical records for this period of time 
show that the veteran's lumbar spine motion was 50/90 degrees 
of flexion by June 2005.  However, the evidence concerning 
the level of the veteran's back disability does not support 
the assignment of a higher disability evaluation.  The 
reported findings approximate no more than moderate 
limitation of motion.  The sensory and motor examinations 
were essentially intact.  The pain on use of his back which 
the veteran described to examiners was, the Board finds, 
adequately and appropriately compensated at the 20 percent 
level and did not warrant an evaluation in excess of 20 
percent under 38 C.F.R. §§ 4.40, 4.45, or DeLuca, supra.  The 
complaints and findings recorded during this period are 
consistent with not more than moderate limitation of motion.

The Board finds that the veteran's lumbar segment of the 
spine does not exceed the 20 percent rating when rated under 
the new Diagnostic Code 5237.  As noted under the new 
regulations the manifestations ascribed to the thoracic and 
lumbar spine are considered in concert.  The Board does not 
find that the manifestations exceed the 10 percent assigned 
for the dorsal spine disability and the 20 assigned to the 
lumbar disability.  A 40 percent evaluation requires 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  The veteran's forward flexion is 50/90 degrees.  
Therefore, a higher rating is not warranted based on range of 
motion.  Further, there is no evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Accordingly, a higher evaluation is 
not warranted under either the old or new regulations.  




ORDER

Entitlement to an evaluation higher than 10 percent for 
status post compression fracture of the dorsal spine at D7-8 
is denied.

Entitlement to an evaluation higher than 10 percent for 
service-connected for arthritis of the lumbar spine prior to 
June 9, 2005 is denied.

Entitlement to an evaluation higher than 20 percent for 
arthritis of the lumbar spine is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


